Case 9:20-cr-00001-RC-ZJH Document 13 Filed 01/06/21 Page 1 of 2 PageID #: 44




                         **NOT FOR PRINTED PUBLICATION**

                       IN THE UNITED STATES DISTRICT COURT
                            EASTERN DISTRICT OF TEXAS
                                  LUFKIN DIVISION

UNITED STATES OF AMERICA                          §
                                                  §
                                                  § CASE NO. 9:20-CR-1
v.                                                §
                                                  §
                                                  §
                                                  §
BRANDON SMITH                                     §

                   ORDER ACCEPTING THE MAGISTRATE JUDGE'S
                        REPORT AND RECOMMENDATION

       The court referred a petition alleging violations of supervised release conditions to the

Honorable Zack Hawthorn, United States Magistrate Judge, at Beaumont, Texas, for

consideration pursuant to applicable laws and orders of this court. The court has received and

considered the Report of the United States Magistrate Judge filed pursuant to such order, along

with the record, pleadings and all available evidence.

       At the close of the revocation hearing, U.S. Magistrate Judge Zack Hawthorn

recommended:

1.     that the court find that the Defendant violated the second allegation in the petition that he
       failed to follow a mandatory condition of release;

2.     revoking the Defendant’s supervised release pursuant to 18 U.S.C. § 3583; and

3.     the Defendant should be sentenced to a term of 10 months’ imprisonment, with no
       supervised release to follow. His term of imprisonment should be served at the Federal
       Correctional Institute in Seagoville, Texas, if the Bureau of Prisons can accommodate
       such request.

       At the close of the revocation hearing, the Defendant, defense counsel and counsel for

the Government each signed a standard form waiving their right to object to the proposed
Case 9:20-cr-00001-RC-ZJH Document 13 Filed 01/06/21 Page 2 of 2 PageID #: 45




findings and recommendations contained in the magistrate judge’s report, consenting to

revocation of supervised release and imposition of the sentence recommended. The Defendant

also waived his right to be present with counsel and to speak at sentencing before the court

imposes the recommended sentence.

       Accordingly, the findings of fact and conclusions of law of the magistrate judge are

correct and the report of the magistrate judge is ACCEPTED. It is therefore

       ORDERED and ADJUDGED that the petition is GRANTED and Smith’s supervised

release is REVOKED.

       Judgment and commitment will be entered separately, in accordance with the magistrate

judge’s recommendations.
           So ORDERED and SIGNED, Jan 06, 2021.


                                                           ____________________
                                                           Ron Clark
                                                           Senior Judge




                                              2
